MEMORANDUM **
Appellants’ motion to proceed in forma pauperis is granted.
A review of the record and appellants’ opening brief indicates that the questions raised in this appeal are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). Accordingly, we summarily affirm the district court’s order remanding this action to the state court.
All other pending motions are denied.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.